                          Case 4:18-cv-01044-HSG Document 185 Filed 05/13/19 Page 1 of 6



                     1   ALLAN E. ANDERSON (SBN 133672)
                         TRACY LUU-VARNES (SBN 281165)
                     2   ARENT FOX LLP
                         555 West Fifth Street, 48th Floor
                     3   Los Angeles, CA 90013-1065
                         Telephone: 213.629.7400
                     4   Facsimile: 213.629.7401
                         Email:      allan.anderson@arentfox.com
                     5               tracy.luu-varnes@arentfox.com
                     6
                         Attorneys for non-parties
                     7
                         MIKE HILBERMAN and DANIEL WOODS
                     8

                     9

                    10                         UNITED STATES DISTRICT COURT
                    11          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                    12

                    13   TECHSHOP, INC. a California             CASE NO. 4:18-CV-01044-HSG
                         corporation, DORIS A. KAELIN, in        (JCS)
                    14   her capacity as Chapter 7 trustee for
                         TECHSHOP, INC.
                    15
                                         Plaintiff,              STIPULATION AND
                    16                                           [PROPOSED] ORDER TO LIMIT
                               v.                                THE TESTIMONY OF DANIEL
                    17                                           WOODS AT TRIAL
                         DAN RASURE, an individual residing
                    18   in Kansas, TECHSHOP 2.0 LLC, a
                         Kansas limited liability corporation,
                    19   TECHSHOP 2.0 SAN FRANCISCO
                         LLC, a Kansas limited liability         Judge: Hon. Haywood S. Gilliam, Jr.
                    20   corporation,
                    21                   Defendants.
                    22
                         AND RELATED COUNTERCLAIMS
                    23

                    24

                    25

                    26

                    27

                    28                                                STIPULATION AND [PROPOSED] ORDER
                                                                      TO LIMIT THE TESTIMONY
A RENT F OX LLP
ATTO RNEY S AT LAW                                                    CASE NO. 4:18-CV-01044-HSG (JCS)
   LOS A NG EL ES
                          Case 4:18-cv-01044-HSG Document 185 Filed 05/13/19 Page 2 of 6



                     1         Counsel for the parties and non-party witnesses Mike Hilberman and Daniel
                     2   Woods (the “Parties”) hereby stipulate as follows:
                     3         WHEREAS, on April 25, 2019, non-party witnesses Mike Hilberman and
                     4   Daniel Woods filed their Motion to Modify Defendants’ Subpoena to Limit Scope
                     5   of Testimony at Trial, or in the Alternative, A Motion for Productive Order (ECF
                     6   No. 159) (“Motion”);
                     7         WHEREAS, on May 3, 2019, the Court granted the parties stipulation to re-
                     8   schedule the hearing on the Motion from August 22, 2019 to May 23, 2019 (ECF
                     9   Nos. 171);
                    10         WHEREAS, Mssrs. Woods and Hilberman are defendants or potential parties
                    11   in the following matters:
                    12         - John S. and James L. Knight Foundation v. TechShop San Jose, LLC,
                    13            Early Growth Financial Services, Inc., Mike Hilberman and Daniel
                    14            Woods, Case No. 18CV330565 –pending in the Superior Court of the
                    15            State of California, County of Santa Clara (“Knight Foundation
                    16            Lawsuit”); and
                    17         - The Bankruptcy Trustee’s threatened lawsuit against Mr. Woods and Mr.
                    18            Hilberman in the bankruptcy action entitled In re TechShop, Inc., Case
                    19            No. 18-50398 (MEH), which is pending in the United States District
                    20            Court, Northern District of California (“Trustee’s Action”).
                    21         - The Knight Foundation Lawsuit and the Trustee’s Action are collectively
                    22            referred to as “The Other Matters”.
                    23         WHEREAS, the Motion seeks to limit and exclude the testimony sought of
                    24   Mssrs. Hilberman and Woods regarding The Other Matters, which are wholly
                    25   unrelated and irrelevant to the subject lawsuit, and/or otherwise protected by the
                    26   attorney-client and/or “work product” privileges;
                    27         WHEREAS, on May 8, 2019, the Court granted TechShop, Inc.’s motion in
                    28   limine to exclude Mr. Hilberman from testifying at trial (ECF No. 182);
A RENT F OX LLP
                                                                  -2-        STIPULATION AND [PROPOSED] ORDER
ATTO RNEY S AT LAW                                                           CASE NO. 4:18-CV-01044-HSG (JCS)
   LOS A NG EL ES
                          Case 4:18-cv-01044-HSG Document 185 Filed 05/13/19 Page 3 of 6



                     1         WHEREAS, as a result of the Court’s order excluding Mr. Hilberman from
                     2   testifying at trial, the Motion, as it pertains to Mr. Hilberman, is moot;
                     3         WHEREAS, the Parties have further met and conferred regarding the subject
                     4   matter of the Motion as it pertains to Mr. Woods and have agreed to a resolution to
                     5   avoid a hearing on the Motion;
                     6         NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
                     7   Parties, through their respective counsel and subject to the Court’s approval that the
                     8   Parties will not seek to elicit any testimony from Dan Woods regarding The Other
                     9   Matters, including any communications between Mr. Woods and his counsel
                    10   regarding The Other Matters;
                    11         IT IS FURTHER STIPULATED AND AGREED THAT notwithstanding the
                    12   foregoing, nothing in this Stipulation is intended, nor shall it be construed, to limit
                    13   Defendants’ right to elicit any testimony from Mr. Woods regarding TechShop,
                    14   Inc.’s alleged fraud and/or alleged misrepresentation, but to the extent the Parties
                    15   do so, the testimony sought will be limited to communications and dealings with
                    16   Dan Rasure and the parties in the subject action, or related to the events described
                    17   in the complaint and counterclaim in this subject action or the consequences
                    18   thereof, without reference to The Other Matters.
                    19         IT IS FURTHER STIPULATED AND AGREED THAT this Stipulation
                    20   does not impact Defendants’ right to elicit testimony from Mr. Woods regarding the
                    21   remainder of the issues disclosed in their Trial Witness List as to Mr. Woods.
                    22
                         Dated:      May 13, 2019                  ARENT FOX LLP
                    23

                    24
                                                                By: /s/ Tracy Luu-Varnes
                    25                                            ALLAN E. ANDERSON
                                                                  TRACY LUU-VARNES
                    26                                            Attorneys for Non-Party Witnesses
                                                                  Mike Hilberman and Daniel Woods
                    27

                    28
A RENT F OX LLP
                                                                   -3-       STIPULATION AND [PROPOSED] ORDER
ATTO RNEY S AT LAW                                                           CASE NO. 4:18-CV-01044-HSG (JCS)
   LOS A NG EL ES
                          Case 4:18-cv-01044-HSG Document 185 Filed 05/13/19 Page 4 of 6



                     1

                     2   Dated:    May 13, 2019              PARRISH LAW OFFICE
                     3

                     4                                    By: /s/ James Charles Pistorino
                                                            James Charles Pistorino
                     5                                      Parrish Law Office
                                                            Attorneys for Plaintiff/Cross-Defendant
                     6

                     7

                     8

                     9
                         Dated:    May 13, 2019
                    10

                    11                                    By: /s/ Andrea Pallios Roberts
                                                            Ann McFarland Draper
                    12                                      courts@draperlaw.net
                                                            Draper Law Offices
                    13                                      75 Broadway, Suite 202
                                                            San Francisco, Ca 94111
                    14                                      Telephone: (415) 989-5620
                    15                                      QUINN EMANUEL URQUHART &
                                                            SULLIVAN, LLP
                    16                                      Kevin P.B. Johnson
                                                            kevinjohnson@quinnemanuel.com
                    17                                      Andrea Pallios Roberts
                                                            andreaproberts@quinnemanuel.com
                    18                                      555 Twin Dolphin Drive, 5th Floor
                                                            Redwood Shores, CA 94065
                    19                                      Telephone: (650) 801-5000
                    20                                      Ed Franco
                                                            eddfranco@quinnemanuel.com
                    21                                      51 Madison Avenue, 22nd Floor
                                                            New York, NY 10010
                    22                                      Telephone: (212) 849-7000
                    23                                      John E. Nathan (Pro Hac Vice)
                                                            jnathan155@yahoo.com
                    24                                      John E. Nathan LLC
                                                            New York, NY 10128
                    25                                      Telephone: (917) 960-1667
                    26
                                                             Attorneys for Defendants and
                    27                                       Counterclaimants
                    28
A RENT F OX LLP
                                                             -4-      STIPULATION AND [PROPOSED] ORDER
ATTO RNEY S AT LAW                                                    CASE NO. 4:18-CV-01044-HSG (JCS)
   LOS A NG EL ES
                          Case 4:18-cv-01044-HSG Document 185 Filed 05/13/19 Page 5 of 6



                     1               DECLARATION PURSUANT TO LOCAL RULE 5-1
                     2         I, Tracy Luu-Varnes, hereby declare pursuant to Civil Local Rules 5-1(i)(3), I
                     3   have obtained the concurrence in the filing of this document has been obtained from
                     4   each of the above signatories.

                     5         Executed this 13th day of May, 2019, in Los Angeles, California.
                     6

                     7

                     8                                        By _/s/ Tracy Luu-Varnes_________
                                                                TRACY LUU-VARNES
                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
                                                                 -5-      STIPULATION AND [PROPOSED] ORDER
ATTO RNEY S AT LAW                                                        CASE NO. 4:18-CV-01044-HSG (JCS)
   LOS A NG EL ES
                          Case 4:18-cv-01044-HSG Document 185 Filed 05/13/19 Page 6 of 6



                     1                                [PROPOSED] ORDER
                     2

                     3   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                     4

                     5

                     6
                         Dated: _________ ___, 2019
                     7
                                                          JUDGE HON. HAYWOOD S. GILLIAM, JR.
                     8                                    United States District Court
                                                          Northern District of California
                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
                                                             -6-     STIPULATION AND [PROPOSED] ORDER
ATTO RNEY S AT LAW                                                   CASE NO. 4:18-CV-01044-HSG (JCS)
   LOS A NG EL ES
